Citation Nr: 0213526	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  01-04 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

1.  Entitlement to restoration of a 60 percent rating for 
intervertebral disc syndrome at L-4, L-5 and S-1, effective 
from August 1, 2000.

(The issue of entitlement to an evaluation in excess of 60 
percent for intervertebral disc syndrome at L-4, L-5 and S-1, 
will be the subject of a future decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from September 1982 to 
August 1989.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a May 2000 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

The Board is taking additional development on the issue of 
entitlement to an evaluation in excess of 60 percent for an 
intervertebral disc syndrome pursuant to the authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Red. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing any response to the notice, 
the Board will prepare a separate decision addressing this 
issue.


FINDING OF FACT

Since August 1, 2000, the veteran's lumbar disability has 
more closely approximated the criteria for a pronounced 
intervertebral disc syndrome.  


CONCLUSION OF LAW

The criteria for restoration of a 60 percent rating for 
intervertebral disc syndrome at L-4, L-5 and S-1, are met, 
effective from August 1, 2000.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.105, 
4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5293 (2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to the 
VA's duty to assist.  38 U.S.C.A. §§ 5100, 5103, 5103A and 
5107 (West Supp. 2001)).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See 66 Fed. 
Reg. 33,311 (2001); VAOPGCPREC 11-2000 (2000).  Regulations 
implementing the law were promulgated at 66 Fed. Reg. 45620-
45632 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).

When a law or regulations change during the pendency of an 
appeal, the version most favorable to the veteran applies, 
absent contrary intent.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The Board finds with regard to the issue of entitlement to 
restoration of a 60 percent rating, that in light of the fact 
that the benefit sought is restored, that the veteran is not 
prejudiced by the Board's review of the restoration claim on 
the basis of the current record.

Entitlement to restoration

By means of a May 1990 rating decision, the veteran was 
granted service connection for herniated nucleus pulposus at 
L5-1, with disc disease at L4-5.  He was rated 40 percent 
disabled at that time.  A February 1997 rating decision 
recharacterized the veteran's back disability as 
intervertebral disc syndrome at L4-5, and L5-S1, and 
increased the rating to 60 percent disabling, effective from 
September 25, 1996.  

The evidence on which the increased rating was based included 
outpatient treatment records dated in 1996, as well as a 
January 1997 VA examination report.  

A September 1996, treatment report indicates that the veteran 
was seen for complaints of constant back and left leg pain.  
The examiner noted that the appellant had a history of 
herniated disc at L4-L5, and sciatica.  The veteran 
reportedly had been doing well until 10 days prior to 
examination when he started to experience low back and post-
thigh pain, which was more constant and tingling than the 
sharp electrical shooting pain that he had experienced in the 
past.  Examination showed that he had paraspinous muscle 
spasm.  He could forward flex to the knees with the fingers.  
Straight leg raising was positive at 30 degrees on the right 
and at 45 degrees on the left.  Deep tendon reflexes were 2+ 
and equal bilaterally.  Strength was 4/5 in the left lower 
extremity secondary to pain, and 5/5 in the right lower 
extremity.  Sensation was intact.  

An October 1996 treatment record noted the veteran's 
complaint of constant pain, with radiation to the posterior 
calf and plantar foot.  Examination showed flexion to the 
knee, with pain.  Extension was to 30 degrees.  Bilateral 
lateral flexion was to 35 degrees, with pain.  He also had 
decreased sensation to pin prick in the left dorsum of the 
foot, left lateral dorsal area, and left lateral calf area.

A January 1997 VA compensation examination report indicated 
that the veteran reported having one or two monthly 
exacerbations of his low back which required him to have bed 
rest for a day or two.  He reported feeling continuous static 
electricity in the entire left leg and occasional electrical 
shock-like pains that shot down his lateral left leg.  
Reportedly, most of the pain was in the low back, although, 
recently, it had risen into the middle back.  He could 
comfortably lift for one-half one half hour or walk one mile.  
He could lift 20 pounds comfortably, but he did not 
participate in sports.  

Examination revealed that pain limited straight leg raising 
to 45 degrees on the right and to 30 degrees on the left.  
There was pain along the entire length of the lumbar spine on 
palpation.  There was no palpable spasm.  Deep tendon 
reflexes were two plus bilaterally at the knees.  Motor 
examination was 5/5 in the lower extremities, and sensation 
was intact.  Lumbar flexion was limited to 80 degrees, and 
this produced sciatica down the left leg.  Extension, lateral 
flexion, and rotation were all to 35 degrees.  He was able to 
walk on his heels and toes without difficulty.  The diagnosis 
was L-5, S-1 retrolisthesis, with L-5, S-1 herniated nucleus 
pulposus, with degenerative joint disease, limitation of 
motion, and sciatica.  

In May 1999, the veteran reported that his pain had become 
intolerable.  He described having urinary symptoms, and 
calling "911" after being unable to get out of bed.  He was 
provided morphine at Boulder Community Hospital, and then 
transferred to the VA Medical Center in Denver where he 
underwent a L5-S1 bilateral laminectomy and diskectomy in 
June 1999.  

An October 1999 VA examination report indicates that the 
veteran reported having low back pain.  During the prior 
month, his pain had increased with sitting, standing, and any 
other activities which tended to make his back tight.  His 
last episode of acute back pain was in July 1999.  Pain was 
also increased with lifting, bending, and reaching.  He got 
relief by moving around.  He also reported occasional pain 
going down the left leg and foot.  He reported that before 
the surgery, this was a constant pain.  At the time of 
examination, he complained of numbness in the upper posterior 
thigh and side area.  He also indicated that his left foot 
went to sleep all the time.  

Examination showed that the veteran was ambulatory, with 
reciprocal and symmetrical gait.  Examination of the 
lumbosacral spine revealed no tenderness or spasms.  Range of 
motion testing revealed forward bending to 60 degrees; 
lateral bending to the left to 25 degrees; and lateral 
bending to the right to 30 degrees.  Active motion in any 
direction was associated with lower back pain.  Straight leg 
raising in the sitting and supine positions was negative 
bilaterally.  Notably, knee and ankle jerks were 0 to 1+ and 
equal.  There was some decreased sensation on the left L5-S1 
dermatomal distribution.  The diagnosis was status-post 
lumbar laminectomy of L4, L5-S1, with residual of well-healed 
scar, discomfort as described, degenerative disk disease, 
limited motion, and left leg sciatica.  The examiner stated 
that an additional 10-15 degree loss of flexion should be 
assigned due to flare-ups and pain on repeated use.  The 
examiner opined that there was no additional loss of range of 
motion because of impaired endurance, weakness or 
incoordination.  

During a March 2000 hearing held before the RO the veteran 
testified, in essence, that the surgery helped relieve the 
constant shooting pain that he felt in both lower 
extremities.  However, he continued to have severe low back 
pain, and loss of sensation and numbness in the left leg and 
foot.  His left leg/foot numbness was essentially constant.  
He reported that he had difficulty sleeping due to the pain.  
While the pain was constant, he could find certain positions, 
such as sleeping on his side, which provided some relief from 
the pain and allowed him to sleep for a short while.  He 
indicated that he continued to experience muscle spasms, 
which came and went.    

At the time of the rating reduction, Diagnostic Code 5293 
provided that a 40 percent rating was warranted for severe 
intervertebral disc syndrome; recurring attacks with 
intermittent relief.  A 60 percent rating was warranted for 
pronounced intervertebral disc syndrome; with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of diseased disc, little intermittent relief.  

Having reviewed the evidence of record, the Board finds that 
the veteran has continued to meet the criteria for a 60 
percent rating, and that a reduction is not warranted in this 
case.  The record indicates that the most recent examination 
report indicates that the veteran's overall range of lumbar 
motion was more limited than the prior medical evidence on 
which the increased rating was based.  With regard to muscle 
spasm, the evidence at the time of the rating increase noted 
that he had muscle spasm in September 1996; however, VA 
examination in January 1997 did not show evidence of muscle 
spasm.  Still, the evidence at the time of the reduction 
indicates that although muscle spasms were not constant, they 
were present on occasion.  While no muscles spasm was found 
on VA examination in October 1999, during a hearing in March 
2000, the veteran testified that he experienced muscle 
spasms, which would "come and go."  Also, it appears that 
at the time of the increase in the disability rating, he had 
essentially constant shooting/radiating pain down the thigh.  
At the time of the decrease in rating, he no longer 
experienced the shooting/radiating pain down the thigh.  
Still, he indicated that he experienced constant numbness in 
the left thigh and the foot, and examination confirmed left 
leg sciatica and decreased sensation on the left L5-S1 
dermatomal distribution.  Significantly, examination also 
showed diminished knee and ankle jerks (0 to 1+).  

Thus, although the neurological symptoms at the time of the 
increased rating were somewhat different than at the time of 
the reduction in rating, the evidence during both periods of 
time shows persistent neurological symptoms consistent with 
pronounced intervertebral disc syndrome.  That is, although 
there appears to be some changes in the veteran's 
symptomatology from 1996 to 1999 (and the present), his 
symptoms continue to more closely approximate the criteria 
for pronounced intervertebral disc syndrome.  Therefore, 
restoration of the 60 percent rating is warranted in this 
case.        


ORDER

Entitlement to restoration of a 60 percent rating for 
intervertebral disc syndrome at L-4, L-5 and S-1, effective 
from August 1, 2000, is granted, subject to the criteria 
which govern the payment of monetary awards.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

